        Case 2:19-cr-00394-DB-DBP Document 122 Filed 01/15/20 Page 1 of 3



JOHN W. HUBER, United States Attorney (#7226)
KEVIN L. SUNDWALL, Assistant United States Attorney (#6341)
JAMIE Z. THOMAS, Assistant United States Attorney (#9420)
CY H. CASTLE, Assistant United States Attorney (#4808)
MARK E. WOOLF, Assistant United States Attorney (WA Bar #39399)
Attorneys for the United States of America
111 South Main Street, Suite 1800, Salt Lake City, Utah 84111
Tel: (801) 524-5682 | Fax: (801) 325-3310 | cy.castle@usdoj.gov

                            IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                              Case No. 2:19CR00394-DB-DBP
                           Plaintiff,                  SECOND BILL OF PARTICULARS
          vs.

YEVGENY FELIX TUCHINSKY,                               Judge Dee Benson
ALEXSANDER VASILIYEVICH
                                                       Magistrate Judge Dustin B. Pead
BARSUKOV, KONSTANTIN
MIKHAYLOVICH TOMILIN, LEONID
ISAAKOVICH TEYF, FELIX
TSIPELZON, and RYAN MOWER,

                           Defendants.

         The United States of America hereby files the following First Bill of Particulars for

Forfeiture of Property. In accordance with its Notice of Intent to Seek Forfeiture in the

Indictment, the United States provides the updated list of assets for which it seeks forfeiture

under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c):

         a. Real Property located at:

                   5745 W 300 S, Salt Lake City, UT;
                   1624 Caminito Solidago, La Jolla, CA, 92037;
                   3424 E. Hidden Oaks Dr., Cottonwood Heights, UT;
                   8245 The Landing Way, San Diego, CA 92127; and
                   99 W South Temple #1205, Salt Lake City, UT 84101.

         b. Funds seized from America First Credit Union accounts:
(Tuchinsky, et. al.)
        Case 2:19-cr-00394-DB-DBP Document 122 Filed 01/15/20 Page 2 of 3



                  $4,259.34 seized from 0421-3.1 in the name of A&B Transportation, Inc.
                  $7,506.97 seized from 0421-3.9 in the name of A&B Transportation, Inc.
                  $803.80 seized from 7165-9.1 in the name of A&Y Transportation, Inc.
                  $7,607.20 seized from 7165-9.9 in the name of A&Y Transportation, Inc.
                  $2,556.02 seized from 8112-1.1 in the name of American Star Transport, Inc.
                  $7,211.45 seized from 8112-1.9 in the name of American Star Transport, Inc.
                  $7,849.46 seized from 5371-8.1 in the name of Big Dogs Transport, Inc.
                  $1,769.62 seized from 5371-8.9 in the name of Big Dogs Transport, Inc.
                  $2,305.88 seized from 7748-9.1 in the name of Costa Transportation, Inc.
                  $14,291.38 seized from 7748-9.9 in the name of Costa Transportation, Inc
                  $671.71 seized from 8126-1.1 in the name of Eugene Trucking, Inc.
                  $2,843.47 seized from 8126-1.9 in the name of Eugene Trucking, Inc.
                  $4,520.96 seized from 8125-3.1 in the name of Falanga Transport, Inc.
                  $8,981.81 seized from 8125-3.9 in the name of Falanga Transport, Inc.
                  $7,588.29 seized from 6625-6.1 in the name of Fusion Transport, Inc.
                  $9,168.85 seized from 6625-6.9 in the name of Fusion Transport, Inc.

         c. The following vehicles:

                  2016 BMW/R1200 Gs Adventure, VIN: WB10A1205GZ666693
                  2012 Honda Goldwing, VIN: JH2SC68L5CK000111
                  2014 Mercedes Benz S Sedan, VIN: WDDUG8FB0EA062249
                  2016 Porsche/Macan SUV, VIN: WP1AB2A55GLB58376
                  2017 Mercedes Benz G4X4 SUV, VIN: WDCYC7DF0HX263541
                  2017 Mercedes Benz GLA, VIN: WDCTG4GB2HJ341312
                  2018 Ford F350, VIN: 1FT8W3BT8JEB93576; and
                  2019 Moke Beach Cruiser, VIN: 5YNWAHBG2KS061828
                  2015 28’ Regulator, BHN: DJI28261K516
                  2016 Mercedes Benz S, VIN: WDDUG7JB8GA207235
                  2014 Jeep Cherokee, VIN: 1C4RJFAG4EC408283

         d. The following firearms:

             S&W 1911 pistol, CAL:.45, SN: UCY2726
             Kimber Solo Carry pistol, CAL: 9mm, SN: S1154447
             Glock G23 pistol, CAL: .40, SN: UNC892
             Glock G17 pistol, CAL: 9mm, SN: VPS842
             Sig Sauer Model 238 Auto pistol, CAL: .380, SN: 27B059108
             DPMS LRT-SASS rifle, CAL: .308, SN: AA009726
         e. The following jewelry:

                  Round 2.1 carat Blue Nile Signature Diamond, GIA 2207610298 2.1 D RD VVS2
                   61.8/56)
                  Hearts Desire SEMI-MOUNTING ring with 1.5ct round Diamonds
                  Two (2) 1.5CT RD L/Diamonds
(Tuchinsky, et. al.)
        Case 2:19-cr-00394-DB-DBP Document 122 Filed 01/15/20 Page 3 of 3



                  LeVian 14KR Diamond Fashion Bracelet w/Bangle
                  LeVian 14KR Earrings w/ Blue Diamond Center Stone
                  LeVian 14K Rose Gold Diamond ring w/Blue Diamond
                  14K white gold semi-mounted diamond ring

         f. A money judgment equal to the value of any property, real or personal,
              constituting or derived from proceeds traceable to the scheme to
              defraud/conspiracy and not available for forfeiture as a result of any act or
              omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C.
              § 853(p); and

         g. Substitute property as allowed by 21 U.S.C. § 853(p) via 28 U.S.C. § 2461(c).
         In accordance with its Notice of Intent to Seek Forfeiture in the Indictment, the United

States provides the following updated list of assets for which it seeks forfeiture under 18 U.S.C.

§ 982(a)(1):

                  Real property located at 5745 West 300 South, Salt Lake City, Utah
                  2015 28' Regulator, BHN DJI28261K516
                  Round 2.1 carat Blue Nile Signature Diamond, GIA 2207610298 2.1 D RD VVS2
                   61.8/56)
                  A trust deed and related promissory note dated on or about October 15, 2019,
                   related to the purchase of real property located at 3555 E. Sutton Court, Sandy,
                   Utah, by C.M.A. and D.A.R. and all proceeds due and owing under the note.
                  A money judgment equal to the value of all property involved in the money
                   laundering and any property traceable to such property and not available for
                   forfeiture as a result of any act or omission of the defendant(s) for one or more of
                   the reasons listed in 21 U.S.C. § 853(p).
                  Substitute property as allowed by 21 U.S.C. § 853(p) via 18 U.S.C. § 982(b).

         Respectfully submitted this 15h of January, 2020.

                                                 JOHN W. HUBER
                                                 United States Attorney

                                                 /s/ Cy H. Castle
                                                 CY H. CASTLE
                                                 Assistant U.S. Attorney




(Tuchinsky, et. al.)
